Case 2:17-cv-03354-JMA-ARL Document 31 Filed 06/08/20 Page 1 of 6 PageID #: 513



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X       For Online Publication Only
 CASSANDRA A. BIES, as Administrator of                                                                  FILED
                                                                                                         CLERK
 the Estate of Cory Bies, deceased, and
 CASSANDRA A. BIES, Individually,                                                           6/8/2020 9:38 am
                                                                                         U.S. DISTRICT COURT
                                             Plaintiff,                             EASTERN DISTRICT OF NEW YORK
                                                                               ORDER     LONG ISLAND OFFICE
                                    -against-                                  17-CV-3354 (JMA) (ARL)

 COUNTY OF NASSAU,

                                              Defendant.
 ----------------------------------------------------------------------X
 AZRACK, United States District Judge:

                                                BACKGROUND

         Plaintiff Cassandra A. Bies, as administrator of the estate of her son, Cory Bies, and in her

 individual capacity (“Plaintiff”), commenced this action on June 5, 2017 against defendants the

 County of Nassau (“Nassau”) and the Nassau County Probation Department 1 (collectively

 “Defendants”). (ECF No. 1.)

         According to the complaint, Plaintiff’s claims arise from events leading up to the passing

 of her son, Cory, from a drug overdose on June 11, 2016. On June 19, 2013, a jury found Cory

 guilty of driving while intoxicated. Shortly after the trial, Cory received psychiatric treatment

 during a three-week-long hospitalization. In the three years that followed, he continued to receive

 mental health treatment and was hospitalized on multiple occasions. On April 28, 2014, Cory was

 sentenced to probation, which included conditions related to drug and alcohol consumption. He

 remained on probation until his death. The complaint details a series of interactions Plaintiff and



 1
    Upon agreement of the parties, the Nassau County Probation Department was dismissed because it is not a suable
 entity.
Case 2:17-cv-03354-JMA-ARL Document 31 Filed 06/08/20 Page 2 of 6 PageID #: 514



 her husband had with the Probation Department before Cory passed away. Plaintiff’s claims

 primarily relate to the Probation Department’s purported failure to respond properly to Cory’s drug

 use and violent outbursts against members of his family.

         On July 26, 2018, Defendants moved for judgment on the pleadings pursuant to Federal

 Rule of Civil Procedure 12(c). (ECF No. 17.) Following referral of the motion, Magistrate Judge

 Arlene R. Lindsay issued a Report and Recommendation (“R&R”). (ECF No. 19.) The Court

 adopted Judge Lindsay’s R&R in its entirety, granting Defendants’ motion for judgment on the

 pleadings and granting Plaintiff leave to amend her complaint. (ECF No. 23.)

         On April 4, 2019, Plaintiff filed an amended complaint that alleged certain new facts

 concerning her son’s medical treatment history and information she and her husband conveyed to

 the Probation Department regarding Cory’s behavior. (ECF No. 24.) After Plaintiff filed the

 amended complaint, Nassau filed a request for a pre-motion conference seeking leave to move to

 dismiss the amended complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). (ECF No.

 27.) Plaintiff opposed Nassau’s request. (ECF No. 28.) On July 17, 2019, the Court held a pre-

 motion conference in which the Court informed the parties that their letters would be treated as

 motions. (ECF No. 30.) Though Plaintiff was afforded the opportunity to supplement her letter,

 she has not done so. For the reasons set forth below, the Court grants Nassau’s motion, dismisses

 Plaintiff’s federal claims with prejudice, and declines to exercise supplemental jurisdiction over

 Plaintiff’s state law claims.

                                           DISCUSSION

         A. Standard of Review

         To survive a motion to dismiss pursuant to Rule 12(b)(6), Plaintiff must allege sufficient

 facts “to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550


                                                  2
Case 2:17-cv-03354-JMA-ARL Document 31 Filed 06/08/20 Page 3 of 6 PageID #: 515



 U.S. 544, 570 (2007). A claim is facially plausible only “when the plaintiff pleads factual content

 that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). Mere

 labels and legal conclusions will not suffice. Twombly, 550 U.S. at 555. The Court accepts the

 factual allegations set forth in the complaint as true and draws all reasonable inferences in favor

 of Plaintiff. See Cleveland v. Caplaw Enters., 448 F.3d 518, 521 (2d Cir. 2006).

        B. Federal Claims

        Count III of the amended complaint, entitled “Civil Rights Violations,” consists of

 Plaintiff’s only federal claims and alleges that Nassau violated 42 U.S.C. §§ 1981, 1983, and 1985

 through its “complete and deliberate indifference” to her son’s serious medical needs. The Court

 addresses each in turn.

                1. Section 1981

        Plaintiff has failed to allege a claim under Section 1981. A plaintiff must allege the

 following elements for a claim under Section 1981: “(1) the plaintiff is a member of a racial

 minority; (2) an intent to discriminate on the basis of race by the defendant; and (3) the

 discrimination concerned one or more of the activities enumerated in the statute (i.e., make and

 enforce contracts, sue and be sued, give evidence, etc.).” Mian v. Donaldson, Lufkin & Jenrette

 Sec. Corp., 7 F.3d 1085, 1087 (2d Cir. 1993). The Second Circuit has recognized that “[e]ssential

 to an action under Section 1981 are allegations that the defendants’ actions were purposefully

 discriminatory, and racially motivated.” Id. At no point in the amended complaint does Plaintiff

 allege that her son was a member of a racial minority or that Nassau intended to discriminate

 against him based on his race. Accordingly, Plaintiff’s Section 1981 claim is dismissed.



                                                   3
Case 2:17-cv-03354-JMA-ARL Document 31 Filed 06/08/20 Page 4 of 6 PageID #: 516



                2. Section 1983

        Plaintiff has also failed to allege a claim under Section 1983. To state a claim under Section

 1983, “a plaintiff must allege that (1) the defendant was a state actor, i.e., acting under color of

 state law, when he committed the violation and (2) the defendant deprived the plaintiff of ‘rights,

 privileges, or immunities secured by the Constitution or law of the United States.’” Milan v.

 Wertheimer, 808 F.3d 961, 964 (2d Cir. 2015) (quoting Hayut v. State Univ. of N.Y., 352 F.3d 733,

 743–44 (2d Cir. 2003)). Plaintiff argues that her son was deprived of his rights under the Eighth

 Amendment because Nassau acted with deliberate indifference to his serious medical needs.

        Plaintiff has failed to plead a viable Section 1983 claim for a violation of the Eighth

 Amendment. The Supreme Court has long recognized that the “deliberate indifference to serious

 medical needs of prisoners constitutes the unnecessary and wanton infliction of pain . . . proscribed

 by the Eighth Amendment.” Estelle v. Gamble, 429 U.S. 97, 104–05 (1976). The Court later

 clarified that this “[a]ffirmative duty to protect arises not from the State’s knowledge of the

 individual’s predicament or from its expressions of intent to help him, but from the limitation

 which it has imposed on his freedom to act on his own behalf.” DeShaney v. Winnebago Cty.

 Dep’t of Soc. Servs., 489 U.S. 189, 200 (1989). Although the Supreme Court “did not discuss the

 responsibility of the government to those not in its custody,” other district courts in the Second

 Circuit have found that those who are not incarcerated or institutionalized cannot bring an Eighth

 Amendment claim. McGhie v. Main, No. 11-CV-3110, 2011 WL4852268, at *3 (E.D.N.Y. Oct.

 12, 2011) (dismissing Eighth Amendment claim of parolee who “was not incarcerated or

 institutionalized when, as he alleges, he was deprived of necessary psychiatric care” even

 “[t]hough he was on supervised release, and though the Probation Department had previously been

 providing him with necessary care” because “he was, upon the cessation of that care, free to find

                                                  4
Case 2:17-cv-03354-JMA-ARL Document 31 Filed 06/08/20 Page 5 of 6 PageID #: 517



 treatment on his own”); -
                         see also -Centonze
                           - ---    - - - - - -v.
                                               - -Munson,
                                                  - - - - - No. 19-CV-1017, 2020 WL 730608, at *6

 (N.D.N.Y. Feb. 13, 2020) (“At the time that the alleged Eighth Amendment violations occurred in

 this case, Plaintiff was not incarcerated or institutionalized, having been released from custody. . .

 As such, Plaintiff’s deliberate indifference claims under the Eighth Amendment are dismissed

 against both Defendants.”). Because Plaintiff’s son was not incarcerated or institutionalized at the

 time the alleged Eighth Amendment violation took place, the Court dismisses Plaintiff’s Section

 1983 claim.

                3. Section 1985

        Plaintiff has likewise failed to allege a claim under Section 1985. To establish a conspiracy

 under Section 1985, a plaintiff must show: “(1) a conspiracy; (2) for the purpose of depriving,

 either directly or indirectly, any person or class of persons of the equal protection of the laws, or

 of equal privileges and immunities under the laws; (3) an act in furtherance of the conspiracy;

 (4) whereby a person is either injured in his person or property or deprived of any right or privilege

 of a citizen of the United States.” Cine SK8, Inc. v. Town of Henrietta, 507 F.3d 778, 791 (2d Cir.

 2007). Such a conspiracy “must also be motivated by some racial or perhaps otherwise class-

 based, invidious discriminatory animus behind the conspirators’ action.” Thomas v. Roach, 165

 F.3d 137, 146 (2d Cir. 1999) (internal quotation marks omitted). The amended complaint fails to

 plead a conspiracy among employees of Nassau and makes no allegation of any class-based,

 invidious discriminatory animus. Accordingly, Plaintiff’s Section 1985 claim is dismissed.

        C. State Law Claims

        Having dismissed all of Plaintiff’s federal claims, the Court declines to exercise

 supplemental jurisdiction over Plaintiff’s remaining state law claims. 28 U.S.C. § 1367(a)

 provides that “the district courts shall have supplemental jurisdiction over all other claims that are


                                                   5
Case 2:17-cv-03354-JMA-ARL Document 31 Filed 06/08/20 Page 6 of 6 PageID #: 518



 so related to claims in the action within such original jurisdiction that they form part of the same

 case or controversy under Article III of the United States Constitution.” However, courts “may

 decline to exercise supplemental jurisdiction over a claim” if “the district court has dismissed all

 claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3). “[I]n the usual case in

 which all federal-law claims are eliminated before trial, the balance of factors to be considered

 under the pendent jurisdiction doctrine—judicial economy, convenience, fairness, and comity—

 will point toward declining to exercise jurisdiction over the remaining state-law

 claims.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988). Here, given the absence

 of any viable federal claims, the interests of judicial economy, convenience, fairness, and comity

 point the Court toward declining to exercise supplemental jurisdiction over Plaintiff’s state law

 claims. The Court therefore dismisses Plaintiff’s state law claims without prejudice.

                                          CONCLUSION

        Based on the foregoing, Nassau’s motion to dismiss is GRANTED. Plaintiff’s federal

 claims are dismissed with prejudice and her state law claims are dismissed without prejudice. The

 Clerk of Court is respectfully directed to enter judgment accordingly and close this case.

 SO ORDERED.

 Dated: June 8, 2020
        Central Islip, New York

                                                        /s/ (JMA)
                                                      JOAN M. AZRACK
                                                      UNITED STATES DISTRICT JUDGE




                                                  6
